        Case 1:19-cr-10080-NMG Document 984 Filed 03/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
                v.                                )   Criminal No.: 19-10080-NMG
                                                  )
 ELIZABETH HENRIQUEZ,                             )
                                                  )
                       Defendant                  )
                                                  )

         GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       The government respectfully submits this supplemental memorandum to address certain of

the contentions in the sentencing memorandum of defendant Elizabeth Henriquez.

       First, Henriquez attempts to shift the blame for her actions to her co-conspirator, William

“Rick” Singer, effectively arguing that she was Singer’s victim. While Singer was the mastermind

of the conspiracy, Henriquez was a willing and active participant in his scheme:

          •   In June 2015, Henriquez paid Singer $2,500 to have a third party
              provide her older daughter with answers to questions during her SAT
              II subject tests.

          •   In October 2015, Henriquez paid Singer an additional $25,000 to
              have Mark Riddell cheat on the same daughter’s SAT exam. While
              purporting to proctor the test, Riddell fed Henriquez’s daughter many
              of the answers.

          •   In May 2016, Henriquez made a purported contribution of $400,000
              to Singer’s KWF charity, with the understanding that Singer would
              pass the money on to the Georgetown University tennis program.
              Henriquez understood that, in exchange for the purported donation,
              the tennis coach would purport to recruit her daughter to
              Georgetown’s tennis team, using an application that included
              falsified tennis credentials. As part of the fraud, Henriquez allowed
              her daughter, at Singer’s direction, to send an email to the complicit
              coach falsely trumpeting her commitment to competitive tennis.

          •   In October 2016, Henriquez arranged for her younger daughter to fly
              to Houston so that Riddell could feed her answers on the ACT exam.
           Case 1:19-cr-10080-NMG Document 984 Filed 03/30/20 Page 2 of 3



                Although Singer invoiced Henriquez $75,000 for the fraud (styled,
                once again, as “contribution” to his charity), Henriquez’s husband
                instead agreed to trade his influence at Northeastern University in
                support of another Singer client’s application.

            •   In June 2017, Henriquez paid Singer in cash to arrange for cheating
                on her younger daughter’s SAT II subject tests and ACT exam.
                Henriquez’s daughter flew to Los Angeles twice for these tests.

       Second, Henriquez mischaracterizes her $400,000 payment Singer’s charity in furtherance

of the scheme. The purported donation was not “ostensibly legitimate,” as Henriquez describes it.

As Henriquez acknowledged at her change of plea hearing, she understood that the money would

be passed on as a “purported donation to Georgetown’s tennis program as a quid pro quo for Ernst

agreeing to facilitate Henriquez’s older daughter’s admission to Georgetown by allocating one of

his admission slots to her.” Oct. 21, 2018 Tr. at 13. Henriquez also knew that the payment was

not legitimate because she knew that her daughter was not a Division 1 caliber tennis player, and

that her credentials were being falsified so that Ernst could credibly allocate one of his walk-on

spots to her in exchange for the money. Id. at 13-14. Legitimate donations do not involve such

deceit. This was not using her wealth to give her daughter an “additional leg up in the college

admissions process,” as Henriquez contends. This was fraud. Nothing the government has

disclosed in advance of Henriquez’s sentencing changes that.1

       Third, Henriquez contends that her conduct is “identical” to that of fellow conspirator

Michelle Janavs, who was sentenced by this Court to five months of imprisonment. That is not



       1
           Relatedly, Henriquez seeks credit for the fact that she and her husband amended their
2016 tax returns after their arrest to remove the $400,000 deduction they had taken for their
payment to KWF. Henriquez contends that she did not realize until after her arrest that KWF
was not a legitimate charity. As described above, however, Henriquez knew that the payment
was part of a corrupt deal that enabled her daughter to gain admission to Georgetown as a fake
tennis recruit. Moreover, Internal Revenue Service guidance precludes the deduction of
contributions from which the contributor “receive[d] or expect[ed] to receive a benefit.” See,
e.g., https://www.irs.gov/pub/irs-pdf/p526.pdf


                                                 2
        Case 1:19-cr-10080-NMG Document 984 Filed 03/30/20 Page 3 of 3



true. Janavs cheated twice on the ACT and pursued the USC side door once, while Henriquez

engaged in the testing fraud five times in addition to pursuing the Georgetown side door. Their

goals might have been similar, but the repeated nature of Henriquez’s conduct renders her more

culpable.

       Fourth, while the government respectfully submits that Henriquez’s conduct warrants a

meaningful sentence of imprisonment, the government also believes that a continuance of

Henriquez’s self-report date would be appropriate in light of the coronavirus pandemic.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:     /s/ Eric S. Rosen
                                                    ERIC S. ROSEN
                                                    JUSTIN D. O’CONNELL
                                                    LESLIE A. WRIGHT
                                                    KRISTEN A. KEARNEY
                                                    KARIN M. BELL
                                                    STEPHEN E. FRANK
Date: March 30, 2020                                Assistant United States Attorneys




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on March 30, 2020.

                                                    /s/ Eric S. Rosen
                                                    ERIC S. ROSEN




                                                3
